DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed November 22, 2022 and Amendment filed October 14, 2022  wherein claims 1 and 19 were amended.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al., US 2020/0262157 (hereafter Horie) in view of Toray Industries, JP2008207547A (hereafter Toray), made of record by Applicant in the IDS filed December, 2, 2022.  A copy of Toray was provided with the IDS, but only the abstract was translated.  Therefore, please find attached a machine translation of the description of Toray, which is used for the rejection below.
Regarding claim 1, Horie teaches a method of manufacturing a composite member that includes an aluminum member and a resin member bonded to each other (Abstract; Figs 1-2 illustrating an aluminum member 2 bonded to a resin member 3; paras [0032]-[0033]). 
The method of Horie includes:
performing blasting on a surface of the aluminum member 2 (Figs. 1-2, 8; paras [0005],[0006], [0032], [0033], [0049]); 
modifying the surface of the aluminum member 2 into aluminum hydroxide 2d (paras [0005],[0034],[0035]), the modifying including causing the surface of the aluminum member having undergone blasting to react with water by using at least one of heat and plasma (para [0054],[0057]); and 
directly bonding the resin member 3 to the surface of the aluminum member modified to the aluminum hydroxide 2d (para [0057]).
Regarding the claim 1 limitation (formerly in claim 2)  that the aluminum hydroxide formed by the process step of modifying the blasted aluminum member surface using at least one of heat and plasma, contains at least one of diaspore, pseudo-boehmite, bayerite, nordstrandite, gibbsite, and doyleite, Horie does not specifically list the forms of aluminum hydroxide now recited in the claim.  However, Horie teaches the aluminum hydroxide film formed in its process -  “is an aluminum having a hydroxyl group.  The aluminum hydroxide film 2d, is made of, for example, boehmite.  The aluminum hydroxide film 2d may contain other hydroxides of aluminum, for example, aluminum hydroxide and y-alumina in addition to boehmite” (para [0035]).    Horie recognizes the presence of more than one form of aluminum hydroxide in para [0054], stating that the surface of the aluminum member is “mainly modified into boehmite” (emphasis added) after the process step modifying a blasted surface using water and one of heat and plasma.  
Because Horie teaches process steps for forming its aluminum hydroxide film identical to the process recited in claim 1, it is the examiner’s position that the resulting film of Horie would necessarily include the same aluminum hydroxide forms recited in claim 1. The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  
In further support of the examiner’s position, it is noted that it has been recognized in the art of aluminum hydroxide formation that there is a temperature-dependent phase relationship between crystalline tri-hydroxides (e.g., gibbsite, bayerite and nordstrandite) and aluminum oxide-hydroxides (e.g., boehmite and diaspore), with boehmite being the prevailing phase below 280°C – 300°C (see pages 421 and 428 of Kirk-Othmer Encyclopedia of Chemical Technology, 2003, Vol. 2, "Aluminum Oxide (Alumina), Hydrated," pp 421-433)).  "'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'" MPEP § 2112.01 citing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Horie is silent as to its resin member being a fiber-reinforced resin member wherein a material of fiber parts composing the fiber-reinforced resin member is an aromatic polyamide fiber or a carbon fiber.
Toray teaches a method of directly bonding a molded article made of a thermoplastic resin composition and a metal part, by melting using a laser beam to heat the thermoplastic resin (paras [0001] and [0013]).  The metal part of Toray may be aluminum or aluminum alloy (para [0124]) that undergoes a pretreatment, such as sandblasting (para [0125]).  Toray further teaches treating an aluminum alloy part by placing it in boiling pure water for 1 to 3 hours for obtaining excellent welding strength, Toray describing the treatment as having “undergone boehmite” at para [0148] (top of page 34).  Thus Toray teaches metal preparation that, if not identical, is similar to the metal preparation taught by Horie.
The thermoplastic resin composition of Toray (para [0020]) further includes an inorganic filler, that may be in the form of fibers, such as glass fiber, carbon fiber and/or aramid fiber (i.e., aromatic polyamide fiber) (para [0114]).  Toray teaches one or more of its inorganic fillers are blended as compounding agents to ensure strong adhesion of the resin composition to metals (para [0114]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Horie to provide the resin member of Horie with a fiber filler, such as carbon fiber or aramid fiber (i.e., aromatic polyamide fiber) as taught in Toray for the advantage taught in Toray of ensuring the thermoplastic resin composition has strong adhesion to metals.  

Regarding claim 2, Horie teaches boehmite is formed in the process at para [0057].  

Regarding claims 3 and 4, Horie teaches cleaning with water at para [0055]). 

Regarding claims 5, 6, 7 and 8, Horie teaches hydrothermal treatment, steam treatment, superheated steam treatment, liquid plasma, and atmospheric-pressure plasma containing water at para [0010].

Regarding claims 9, 10, 11, 12 and 13, Horie teaches using abrasive grains  having a particle size of 30 µm to 710 µm at para [0011].

Regarding claims 14, 15, 16, 17 and 18, Horie teaches direct bonding by press forming or ultrasonic bonding at para [0036].

Regarding claim 19, Horie teaches a composite member that includes an aluminum member having asperities on a surface of the aluminum member and an aluminum hydroxide film formed on the surface of the aluminum member and a resin member in direct contact with the surface of the aluminum member on which the aluminum hydroxide film is formed (claim 17 and paras [0012]-[0013]).
Regarding the claim 19 limitation (formerly in claim 20),  that the aluminum hydroxide film contains at least one of diaspore, pseudo-boehmite, bayerite, nordstrandite, gibbsite, and doyleite, Horie does not specifically list the forms of aluminum hydroxide now recited in the claim.  However, Horie teaches the aluminum hydroxide film formed in its process -  “is an aluminum having a hydroxyl group.  The aluminum hydroxide film 2d, is made of, for example, boehmite.  The aluminum hydroxide film 2d may contain other hydroxides of aluminum, for example, aluminum hydroxide and y-alumina in addition to boehmite” (para [0035]).    Horie recognizes the presence of more than one form of aluminum hydroxide in para [0054], stating that the surface of the aluminum member is “mainly modified into boehmite” (emphasis added) after the process step modifying a blasted surface using water and one of heat and plasma.  
Because Horie teaches process steps for forming its aluminum hydroxide film identical to the process described for making the aluminum hydroxide film formed on the surface of the aluminum member as taught in the application, it is the examiner’s position that the resulting film of Horie would necessarily include the same aluminum hydroxide forms recited in claim 19. The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  
In further support of the examiner’s position, it is noted that it has been recognized in the art of aluminum hydroxide formation that there is a temperature-dependent phase relationship between crystalline tri-hydroxides (e.g., gibbsite, bayerite and nordstrandite) and aluminum oxide-hydroxides (e.g., boehmite and diaspore), with boehmite being the prevailing phase below 280°C – 300°C (see pages 421 and 428 of Kirk-Othmer Encyclopedia of Chemical Technology, 2003, Vol. 2, "Aluminum Oxide (Alumina), Hydrated," pp 421-433)).  "'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'" MPEP § 2112.01 citing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Horie is silent as to its resin member being a fiber-reinforced resin member wherein a material of fiber parts composing the fiber-reinforced resin member is an aromatic polyamide fiber or a carbon fiber.
Toray teaches a method of directly bonding a molded article made of a thermoplastic resin composition and a metal part, by melting using a laser beam to heat the thermoplastic resin (paras [0001] and [0013]).  The metal part of Toray may be aluminum or aluminum alloy (para [0124]) that undergoes a pretreatment, such as sandblasting (para [0125]).  Toray further teaches treating an aluminum alloy part by placing it in boiling pure water for 1 to 3 hours for obtaining excellent welding strength, Toray describing the treatment as having “undergone boehmite” at para [0148] (top of page 34).  Thus Toray, like Horie, teaches a resulting aluminum member that may have asperites and an aluminum hydroxide film on the member surface.  
The thermoplastic resin composition of Toray (para [0020]) further includes an inorganic filler, that may be in the form of fibers, such as glass fiber, carbon fiber and/or aramid fiber (i.e., aromatic polyamide fiber) (para [0114]).  Toray teaches one or more of its inorganic fillers are blended as compounding agents to ensure strong adhesion of the resin composition to metals (para [0114]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the composite member of Horie to provide the resin member of Horie with a fiber filler, such as carbon fiber or aramid fiber (i.e., aromatic polyamide fiber) as taught in Toray for the advantage taught in Toray of ensuring the thermoplastic resin composition has strong adhesion to metals.  

Regarding claim 20, Horie teaches the aluminum hydroxide film contains boehmite at claim 18 and para [0014]. 

Response to Arguments
Applicant’s arguments filed October 14, 2022  under “Reason 1” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s arguments under “Reason 2,” please see the response in the Advisory Action filed November 2, 2022.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Naritomi et al., US 2010/0098910 (teaches joining an aluminum part to a carbon fiber reinforced prepreg, the aluminum part undergoing aqueous surface treatment before bonding).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746